     Case 4:19-mj-07189-N/A-LAB Document 10 Filed 02/27/19 Page 1 of 1
                                                                   ,.J
                                                                   -     FILED             LODGED
                                                                         RECEIVED          COPY
 1    ELIZABETH A. STRANGE
      First Assistant United States Attorney
 2    District of Arizona                                                FEB 2 7 2019
      United States Courthouse
 3    405 W. Congress Street, Suite 4800                             CLERK US DISTRICT COURT
      Tucson, Arizona 85701                                   BY
                                                                       DISTRICT OF ARIZONA
 4    Attorneys for Plaintiff                                                               DEPUTY


 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                                FOR THE DISTRICT OF ARIZONA
 7
      United States of America,
 8
                             Plaintiff,
 9
              v.
10
      Ammon Joseph Ross Williams,                                  NOTICE OF HEARING
11                                                                 VIDEO DEPOSITIONS
12                          Defendant.

13          PLEASE TAKE NOTICE that the video depositions of Julio Cesar Soto-Perez and-·
                                                          \

14    Juan Rafael-Linares, are currently scheduled for Monday, March 25, 2019, starting at 1:00
15    p.m., in ~uite 4700, Grand Jury Room, 4th Floor of the United States District Courthouse,
              I
16    405 West Congress Street, Tucson, Arizona 85~01.
17
            DATED February 27, 2019.
18
                                               ELIZABETH A. STRANGE
19                                             First Assistant United States Attorney
                                               Di ict of Arizona
20
                                                  .      . ht-J-_
2r                                             '.A. ·stant lfVA.ttorney

22    Copy of the foregoing served electronically or
      by other means dated, February 27, 2019 to:
23
      BP Prosecutions - Michael Ludu
24    U.S. Marshal's Service
      Ref. Mag. Judge -
25
26
27
28
